Citation Nr: 1233138	
Decision Date: 09/25/12    Archive Date: 10/01/12

DOCKET NO.  12-12 235	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Was the reduction from 40 to 20 percent for lumbosacral degenerative joint disease  with radicular pain proper? 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

E. I. Velez, Counsel


INTRODUCTION

The Veteran had active service from September 1987 to September 2003.

This appeal to the Board of Veterans' Appeals (Board) arose from a March 2010 rating decision of the Regional Office (RO) of the Department of Veterans Affairs (VA) in Nashville, Tennessee, which reduced the rating a lumbosacral strain with degenerative joint disease from 40 to 20 percent effective June 1, 2010.

On appeal the appellant appears to raise the claim of entitlement to a total disability evaluation based on individual unemployability due to service connected disorders.  As the appellant has withdrawn his appeal to the claim for restoration of a 40 percent rating for lumbosacral degenerative joint disease, the Board has no jurisdiction to address the rating assigned his back disorder.  Cf.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  Hence, the issue of entitlement to individual unemployability benefits is referred to the RO for appropriate consideration.  


FINDINGS OF FACT

On September 24, 2012, prior to the promulgation of a decision in the appeal, the Board received notification from the appellant that a withdrawal of this appeal is requested. 


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the appellant have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5)  (West 2002); 38 C.F.R. § 20.204  (2011). 


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204  (2011).  Withdrawal may be made by the appellant.  Id.. 

On September 24, 2012, the appellant submitted a statement wherein he stated he wished to withdraw the appeal.  Thus, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed. 


ORDER

The appeal is dismissed. 


____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


